Exhibit 10.7

 

EXECUTION COPY

AMENDMENT NUMBER THIRTEEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of July 2, 2013,

among

PENNYMAC LOAN SERVICES, LLC,

MORGAN STANLEY BANK. N.A.

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

This AMENDMENT NUMBER THIRTEEN (this “Amendment Number Thirteen”) is made this
15th day of July, 2019, among PENNYMAC LOAN SERVICES, LLC a Delaware limited
liability company, as seller (“Seller”), MORGAN STANLEY BANK, N.A., a national
banking association, as buyer (“Buyer”) and MORGAN STANLEY MORTGAGE CAPITAL
HOLDINGS LLC, a New York limited liability company, as agent for Buyer
(“Agent”), to the Master Repurchase Agreement, dated as of July 2, 2013, among
Seller, Buyer and Agent, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller, Buyer and Agent have agreed to amend the Agreement, subject to
the terms hereof, as more specifically set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer and Agent that Seller
is in full compliance with all of the terms and conditions of the Agreement and
each other Repurchase Document and no Default or Event of Default has occurred
and is continuing under the Agreement or any other Repurchase Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1.      Amendment.  Effective as of July 15, 2019 (the “Amendment
Effective Date”), the defined term “Uncommitted Amount” in Section 1.01 of the
Agreement is hereby amended to read in its entirety as follows:

“Uncommitted Amount” shall mean $700,000,000.

SECTION 2.     Defined Terms.  Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Agreement.

SECTION 3.     Effectiveness.  This Amendment Number Thirteen shall become
effective as of the date that the Agent shall have received counterparts hereof
duly executed by each of the parties hereto.

SECTION 4.      Fees and Expenses.  Seller agrees to pay to Buyer and Agent all
reasonable out of pocket costs and expenses incurred by Buyer or Agent in
connection with this Amendment Number Thirteen (including all reasonable fees
and out of pocket costs and expenses of Buyer’s or Agent’s legal counsel) in
accordance with Section 13.04 and 13.06 of the Agreement.

SECTION 5.      Representations.  Seller hereby represents to Buyer and Agent
that as of the date hereof and taking into account the terms of this Amendment
Number Thirteen, Seller is in full










compliance with all of the terms and conditions of the Agreement and each other
Repurchase Document and no Default or Event of Default has occurred and is
continuing under the Agreement or any other Repurchase Document.

SECTION 6.     Binding Effect; Governing Law.  THIS AMENDMENT NUMBER THIRTEEN
SHALL BE BINDING AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  THIS AMENDMENT NUMBER THIRTEEN
SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF
(EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL
GOVERN).

SECTION 7.      Counterparts.  This Amendment Number Thirteen may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

SECTION 8.      Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Thirteen need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

 








IN WITNESS WHEREOF, Seller, Buyer and Agent have caused this Amendment Number
Thirteen to be executed and delivered by their duly authorized officers as of
the Amendment Effective Date.

 

PENNYMAC LOAN SERVICES, LLC

 

(Seller)

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Senior Managing Director, Treasurer

 

 

 

MORGAN STANLEY BANK, N.A.

 

(Buyer)

 

 

 

By:

/s/ Anthony Preisano

 

Name:

Anthony Preisano

 

Title:

Authorized Signatory

 

 

 

MORGAN STANLEY MORTGAGE CAPITAL
HOLDINGS LLC

 

(Agent)

 

 

 

By:

/s/ Vanessa Vanacker

 

Name:

Vanessa Vanacker

 

Title:

Authorized Signatory

 

Amendment Number Thirteen to Master Repurchase Agreement

